Order entered May 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00043-CV

                    IN THE INTEREST OF R.B., A CHILD

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30016-2019

                                      ORDER

      Before the Court is appellant Father’s May 17, 2021 second past-due motion

for extension of time to file his brief. We GRANT the motion and ORDER the

brief received May 7, 2021 filed as of the date of this order.


                                              /s/    KEN MOLBERG
                                                     JUSTICE